

JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433


April 29, 2009


YA Global Investments, L.P.
101 Hudson Street, Suite 3700
Jersey City, NJ 07302


Re:
Warrants to purchase shares of JAG Media Holdings, Inc. (“JAG Media”) held by YA
Global Investments, L.P. (“YA Global”).



Gentlemen:


This letter shall set forth our understanding with respect to the warrant (the
"Warrant") issued on May 24, 2006 held by YA Global (Warrant No. CCP-2) to
purchase 2,000,000 shares of JAG Media's common stock at an exercise price of
$0.50 per share.  The warrant is currently exercisable by YA Global on a
cashless basis.  For good and valuable consideration, YA Global and JAG Media
agree as follows: (a) the exercise price of the entire 2,000,000 shares
underlying the warrant shall be reduced to $0.05 per share, and (b) YA Global
shall exercise the entire 2,000,000 shares on a cash basis, providing JAG Media
with $100,000 in cash.  Warrant No. CCP-2, and its underlying warrant shares,
are not registered for resale and, accordingly, shall be subject to the rights
and restrictions of Rule 144.


In connection with the agreements set forth herein, JAG Media represents that it
has proper approval and authority of its board of directors to enter into this
agreement, and that upon exercise and payment of the exercise price as set forth
above, the shares to be issued to YA Global shall be fully paid and validly
issued shares of JAG Media.


If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.


Sincerely yours,
 
 

JAG Media Holdings, Inc.    
AGREED AND ACCEPTED:
YA Global Investments, L.P.
         
By:  Yorkville Advisors, LLC
Its: Investment Manager
                By:
/s/
    By:
/s/
  Name: 
Thomas J. Mazzarisi
    Name: 
Mark Angelo
  Title: 
Chairman and CEO
    Title:  
Portfolio Manager
 




--------------------------------------------------------------------------------

